              Case 1:20-cv-03595-TJK Document 9 Filed 02/05/21 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

     HOPE VANDROSS                            *

           Plaintiff,                         *

     v.                                       *      Civil Action No. 1:20-cv-03595-TJK

     CHRONICLE OF HIGHER                      *
     EDUCATION, INC. (The)
                                              *
           Defendant.
                                              *

                  *      *      *         *   *      *      *      *      *

                         JOINT LOCAL CIVIL RULE 16.3 REPORT

           Pursuant to Rule 26(f) of the Federal Rules of Civil Procedure and Local Civil Rule

     16.3, and in accordance with the Court’s January 25, 2021 Minute Order setting the

     Scheduling Conference in this matter for February 25, 2021 at 2:00 p.m., Plaintiff Hope

     VanDross (“Plaintiff”) and Defendant The Chronicle of Higher Education, Inc.

     (“Defendant”), by and through their respective undersigned counsel, hereby jointly submit

     this Local Civil Rule 16.3 Report.

           The parties hereby state that they conferred about the topics identified in LCvR 16.3

     and reached the following agreements on the following matters:

I.         Brief Statement of the Case

           Plaintiff is a former employee of Defendant who alleges she was discriminated

 against by her employer when it failed to promote her and thereafter eliminated her

 position. Plaintiff alleges these acts were in violation of Title VII of the Civil Rights Act
            Case 1:20-cv-03595-TJK Document 9 Filed 02/05/21 Page 2 of 7




  of 1964, 42 U.S.C.S. § 2000e et seq., and the Age Discrimination in Employment Act of

  1967, 29 U.S.C.S. § 623 et seq. Plaintiff further alleges she suffered from retaliation for

  allegedly engaging in protected activity.

         Defendant denies all of Plaintiff’s claims and asserts that all of its employment

  actions were justified by legitimate and non-discriminatory business reasons unrelated to

  race, age, sex, color, or any other protected characteristic or activity and were otherwise

  were not retaliatory for any claimed protected activity.

II.      Proposed Schedule

  The parties have conferred and propose the following schedule:

         Rule 26(a)(1)(A) Initial Disclosures:                  March 15, 2021

         Deadline to Amend the Pleadings
         or Join Additional Parties:                            April 15, 2021

         Affirmative Rule 26(a)(2) Expert Disclosures:          July 12, 2021

         Responsive Rule 26(a)(2) Expert Disclosures:           August 11, 2021

         Deadline to Complete all Fact Discovery:               August 25, 2021

         Post-Discovery Conference:                             To be determined by the court

         Dispositive Motion Briefing Schedule:

                Deadline to File Motions for
                Summary Judgment:                               October 4, 2021

                Deadline to File Responses in Opposition to
                Motions for Summary Judgment:                   October 19, 2021

                Deadline to File Replies in Further Support
                of Motions for Summary Judgment:                November 3, 2021



                                                 2
                   Case 1:20-cv-03595-TJK Document 9 Filed 02/05/21 Page 3 of 7




              Deadline to Complete Expert Discovery:                  Within 30 days of a
                                                                      decision on dispositive
                                                                      motions.

              Pretrial Conference:                                    To be determined by the
                                                                      court

              Trial:                                                  To be determined by the
                                                                      court

III.          LOCAL RULE 16.3 REPORT

              1.       LCvR 16.3(c)(1) Disposition of the Case by Dispositive Motion: Defendant

       believes that this case may be resolved in its entirety by a dispositive motion following the

       close of discovery. No dispositive motions have been filed to date.

              2.       LCvR 16.3(c)(2) Joinder and Amendment of Pleadings Deadline:             The

       parties agree and propose that the deadline for joining additional parties and/or amending

       the pleadings be set for April 15, 2021.

              3.       LCvR 16.3(c)(3) Assignment to a Magistrate: The parties do not agree to

       assignment of this matter to a Magistrate Judge “for all purposes, including trial.” The

       parties, however, do agree to and would be amenable to having a Magistrate Judge assigned

       as a mediator, if and when the parties agree that mediation would be appropriate.

              4.       LCvR 16.3(c)(4) Settlement: The parties cannot determine whether this

       matter can be settled at this time.

              5.       LCvR 16.3(c)(5) Alternative Dispute Resolution: The parties have discussed

       and wish to reserve the right to jointly request that this matter be referred to a Magistrate




                                                    3
            Case 1:20-cv-03595-TJK Document 9 Filed 02/05/21 Page 4 of 7




Judge for ADR until an appropriate time that both parties agree that it could lead to a

resolution of this case.

       6.      LCvR 16.3(c)(6) Dispositive Motions and Proposed Briefing Schedule:

Defendant believes this case can be resolved through summary judgment. The parties

agree and propose the following dispositive motion briefing schedule:

   • Dispositive motions shall be filed within 40 days following the close of fact

       discovery;

   • Any papers in opposition shall be filed 15 days thereafter; and

   • Any replies in further support of a dispositive motion shall be filed within 15 days

       thereafter.

       7.      LCvR 16.3(c)(7) Initial Disclosures:     Each party shall serve its initial

disclosures required by Rule 26(a)(1) by March 15, 2021.

       8.      LCvR 16.3(c)(8) Discovery: The parties anticipate conducting an initial

round of written and paper discovery through the exchange of Interrogatories and Requests

for Production of Documents and plan to conduct depositions on both party and fact

witnesses thereafter. The parties believe that a fact discovery period of six months, to

conclude by August 25, 2021, will be necessary.

       The parties have agreed to limit fact discovery in the following areas only:

               Interrogatories: No more than 20 per party;

               Requests for Admissions: No more than 20 per party;

               Document Requests: No more than 20 per party;

                                             4
             Case 1:20-cv-03595-TJK Document 9 Filed 02/05/21 Page 5 of 7




                Depositions: No more than 5 non-party depositions per party.

        The parties have discussed the need to enter into a Stipulated Confidentiality &

Protective Order governing the production of “confidential” documents and handling of

privilege issues under Federal Rule of Evidence 502. The parties request that the Court

enter an Order once submitted.

        9.      LCvR 16.3(c)(9) Electronically Stored Information (“ESI”): The parties

have no issues to report regarding ESI. The parties agree to produce ESI in PDF format.

        10.     LCvR 16.3(c)(10) Confidentiality: The parties have discussed the need to

enter into a Stipulated Confidentiality & Protective Order governing the production of

“confidential” documents and handling of privilege issues under Federal Rule of Evidence

502. The parties request that the Court enter an Order once submitted.

        11.     LCvR 16.3(c)(11) Expert Discovery: The parties agree and propose that any

affirmative Rule 26(a)(2) disclosures shall be served by July 12, 2021 and any responsive

Rule 26(a)(2) disclosures shall be served no later than 30 days thereafter, on August 11,

2021.

        12.     LCvR 16.3(c)(12) Class Action Rule 23 Proceedings: Not applicable.

        13.     LCvR 16.3(c)(13) Bifurcated Trial and/or Discovery: The parties do not

request that trial be bifurcated or managed in phases. The parties have agreed and propose

that expert depositions shall not occur until after the Court renders a decision on any

dispositive motions, and within 30 days thereafter.




                                             5
           Case 1:20-cv-03595-TJK Document 9 Filed 02/05/21 Page 6 of 7




       14.    LCvR 16.3(c)(14) Pre-Trial Conference: The parties request that the date of

the pretrial conference shall be scheduled 45 to 60 days after any dispositive motions are

decided.

       15.    LCvR 16.3(c)(15) Trial Date: The parties agree and propose that a firm trial

date should be set at the pretrial conference.

       16.    LCvR 16.3(c)(16) Other Matters: The parties agree that the current COVID-

19 pandemic may impede the parties’ abilities to timely complete discovery, especially

witness depositions, and that certain deadlines may require amendment at a later date. The

parties have agreed to confer in good faith to resolve any discovery or other issues arising

out of the pandemic and will seek further order from the Court should the parties need to

modify the requested deadlines. The parties have no other matters to report.

Dated: February 5, 2021                          Respectfully submitted,



 /s/ Ryan A. Hintzen                                 /s/ Eric Paltell
 Ryan A. Hintzen (Bar No. 495538)                    Eric Paltell (Bar No. 445285)
 The Hintzen Law Firm                                Jordan F. Dunham (Bar No. CA00079)
 601 Pennsylvania Ave., South Building               Kollman & Saucier, P.A.
 Suite 900                                           The Business Law Building
 Washington, DC 20004                                1823 York Road
 (202) 638-6988 – Phone                              Timonium, Maryland 21093
 (202) 639-8238 – Fax                                (410) 727-4300 – Phone
 Ryan@Hintzenlf.com                                  (410) 727-4391 – Fax
                                                     EPaltell@KollmanLaw.com
 Attorneys for Plaintiff Hope VanDross               JDunham@KollmanLaw.com

                                                     Attorneys for Defendant The
                                                     Chronicle of Higher Education,
                                                     Inc.



                                                 6
          Case 1:20-cv-03595-TJK Document 9 Filed 02/05/21 Page 7 of 7




                            CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 5th day of February, 2021, the foregoing Joint

Local Civil Rule 16.3 Report was served electronically on all parties via the Court’s ECF

system.

                                          /s/ Eric Paltell
                                         Eric Paltell




                                           7
